Citation Nr: 1025436	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back disability, to 
include as secondary to service-connected shrapnel injury to 
muscle group XVII.

2.  Entitlement to an initial compensable rating for shrapnel 
injury to muscle group XVII.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 
2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2007 rating decision which the RO, in pertinent part 
granted service connection for shrapnel injuries to the right 
buttock, right hip and upper right thigh with retained metallic 
foreign body at the level of S1, with muscle injury to muscle 
group XVII, and assigned a noncompensable rating effective 
December 10, 2006.  That decision also denied claims of service 
connection for a low back disability and bilateral hearing loss.  

In February 2009, the Veteran testified during a Decision Review 
Officer (DRO) hearing at the RO.  In March 2010, he testified 
during a Board hearing at the RO before the undersigned Acting 
Veterans Law Judge; transcripts of those proceedings are of 
record.

The Board notes that in his June 2009 VA Form 9, the Veteran only 
indicated that he was appealing the denial of service connection 
for lumbosacral spine disability and the denial of a compensable 
rating for injury to muscle group XVII.  However, in a subsequent 
June 2009 statement in lieu of a VA Form 646, the Veteran's 
representative indicated the Veteran's intent to appeal all three 
issues originally appealed in the notice of disagreement.  Thus, 
the Board considers the representative's statement to be a timely 
substantive appeal on the hearing loss issue.  

The issue of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that 
the Veteran has a current low back disability.  

2.  The Veteran's  shrapnel injury to muscle group XVII has been 
characterized by a deep penetrating wound, a short track of 
missile through muscle tissue, retained shrapnel in the hip, in-
service treatment, including debridement, pain, numbness and a 
lower threshold of fatigue after average use; such impairment is 
compatible with a moderate level of muscle disability, but no 
higher.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low 
back disability, to include as secondary to service-connected 
shrapnel injury to muscle group XVII have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

2. The criteria for an initial 20 percent rating for shrapnel 
injury to muscle group XVII have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.56, 4.73, 
Diagnostic Code 5317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.  with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The August 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of the April 2007 
letter.  Hence, the April 2007 letter-which meets the content of 
notice requirements described in Dingess/Hartman and Pelegrini-
also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, VA medical records and the reports of VA compensation 
and pension examinations.   Also of record and considered in 
connection with the appeal is the transcript of the March 2010 
Board hearing, along with various written statements provided by 
the Veteran, and by his representative on his behalf.  The Board 
notes that no further RO action, prior to appellate consideration 
of any of these claims, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

A. Service connection for low back disability

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, in order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998). It is further noted that additional disability resulting 
from the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 C.F.R. § 
3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006. 
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

After a full review of the record, including the medical evidence 
and statements by the Veteran and on his behalf, the Board finds 
that service connection for a low back disability is not 
warranted, as will be explained below. 

Service treatment records do not reveal that the Veteran had any 
treatment for low back problems in service.  However, on his 
November 2006 report of medical history at separation, the 
Veteran did indicate that he experienced back pain after runs and 
when wearing his flak jacket.  On November 2006, separation 
examination no objective low back pathology was noted.    

The post-service record shows no complaints or treatment 
referable to the low back until an April 2007 VA spine 
examination.  At that examination, the Veteran reported the onset 
of lumbosacral pain at the end of 2003 or beginning of 2004.  He 
stated that he first started to notice this pain that would flare 
up occasionally after ruck marches and long hikes.  He also 
indicated that he currently had pain only occasionally, usually 
after doing strenuous activities, such as repetitive lifting with 
exercising or snowboarding.  

Physical examination of the back showed no obvious deformity or 
ankylosis.  There was no warmth to the touch or overlying 
erythema.  There was no pain to palpation, midline or 
paraspinally.  Range of motion was full in all directions without 
pain and there was no palpable spasming.  After repetitive range 
of motion testing, the Veteran still exhibited full range of 
motion in all directions and no pain was noted.  Neurological 
examination was normal and the Veteran had not experienced any 
incapacitating episodes.  There was no fracture or dislocation 
and no destructive bone changes or significant bony pathology.  
There was a moderate sized irregular metallic foreign body at the 
level of S1 in a lateral view of the lumbar spine consistent with 
the Veteran's history of incurring shrapnel injuries.  Other than 
this, there was no significant bony pathology.   The examiner's 
diagnoses were normal lumbar spine examination and metallic 
foreign body secondary to shrapnel injury at the level of S1 in 
the Veteran's lumbosacral spine.  

During the February 2009 Decision Review Officer hearing, the 
Veteran testified that every once in a while his lower back would 
get sore and it caused him some discomfort.  He had asked the 
medical officer about this at the time of his discharge from 
service and was told that this was probably due to carrying 
rucksacks and other similar activities.  He was not receiving any 
medical treatment for his back but he did have an icepack and 
heat pack that seemed to help alleviate the discomfort.  

During the March 2010 Board hearing the Veteran expressed his 
belief that the shell fragments in his leg had altered his gait 
by causing his leg to turn a bit inward.  He had noticed that the 
outer sole of his right shoe got worn a lot more, showing this 
compensation.  It also seemed that when he would walk long 
distances, his lower back and hip and leg where he has retained 
shrapnel fragments would start to hurt.  Accordingly, the Veteran 
contended that the low back pain was secondary to the shrapnel 
wounds.  He indicated that generally there was no activity other 
than walking, which caused the low back pain, although he would 
also get sharp radiating pain through his leg and back if he 
slept on his side.  Further, the Veteran also testified that he 
carried extremely heavy rocks, flight jackets and full combat 
loads during service and he was sure that this activity was not 
good for his back.

The competent evidence of record, as detailed in pertinent part 
above, fails to indicate that any current objective 
manifestations of a low back disability.  The record shows 
complaints of pain, both in the report of the VA examination and 
the in the Veteran's hearing testimony.   However, there is no 
medical evidence indicating any underlying pathology related to 
the complaints of pain.   Notably, the only medical evaluation of 
the Veteran's lumbosacral spine, that performed by the April 2007 
VA examiner, found that the lumbosacral spine was normal on 
examination and noted that the Veteran's only symptom was pain, 
which did not cause any loss of function.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other grounds 
sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); see also Evans v. West, 12 Vet. App. 22 (1998).

The April 2007 VA examiner did note that the Veteran has a 
retained foreign body in the lumbosacral spine from his in-
service shrapnel wound at the level of S1.  However, the examiner 
did not find that this retained body caused the Veteran any 
disability of the lumbosacral spine or of the muscles surrounding 
the lumbosacral spine.  Instead, as noted above, the examiner 
found that the examination of the Veteran's lumbosacral spine was 
entirely normal.  Further, there is no other evidence of record 
to indicate that the retained foreign body at S1 has resulted in 
any lumbosacral spine disability.  

The Board acknowledges the Veteran's statements with respect to 
his low back symptoms.  He is competent to report observable 
symptoms such as pain and abnormal shoe wear.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, it is acknowledges that 
in some cases, the Veteran's own statement can establish a 
diagnosis.  In this vein, the Board calls attention to Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In this case, none of the criteria under Jandreau have been 
satisfied.  Thus, there is no evidence of a current chronic low 
back disability either by the clinical records or the lay 
statements in the file.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence establishes that the Veteran does not 
have the claimed disability upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, 
the claim for service connection for low back disability must be 
denied, because the first essential criterion upon which to 
predicate a grant of service connection-evidence of a current 
disability -has not been met.  The Board notes that if, in the 
future, the Veteran is diagnosed with an underlying low back 
disability, he may be able to reopen his claim. 

B.  Increased rating for shrapnel injury to muscle group XVII

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the claim for increase for shrapnel injury to muscle group 
XVII is an appeal from the initial rating assigned, the 
possibility of staged ratings must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.  Under 
diagnostic codes 5301 to 5323, muscle injury disabilities are 
rated as slight, moderate, moderately severe or severe according 
to criteria based on the type of injury, the history and 
complaint, and objective findings.  38 C.F.R. § 4.56(d).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.   First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a simple 
wound of muscle without debridement or infection.  The service 
department record would show a superficial wound with brief 
treatment and return to duty.  There would be healing with good 
functional results.  There are no cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c).  
Objectively, there would be a minimal scar, with no evidence of 
fascial defect, atrophy, or impaired tonus.  There would be no 
impairment of function, or metallic fragments retained in muscle 
tissue.

A moderate muscle disability is one where the injury was either 
through and through, or a deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
the effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record (or other 
evidence) would show in- service treatment for the wound.  There 
would be a consistent complaint of one or more of the cardinal 
signs or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side 
would be present.

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period for 
treatment of the wound.

There would be a consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
and, if present, an inability to keep up with work requirements.  
Objectively, the entrance (and if present, exit) scars would 
indicate the track of missile through one or more muscle groups.  
There would be indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If they happen to be present, the following would also 
be signs of severe muscle injury: (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular trauma 
and explosive effect of missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(1-
4).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for unfavorable 
ankylosis of that joint, except when muscles groups I and II are 
acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable 
muscle group injuries are in the same anatomical region, but do 
not act on the same joint, the rating for the most severely 
injured muscle group will be increased by one level, and used as 
the combined evaluation for all affected muscle groups. 38 C.F.R. 
§ 4.55(e).  Otherwise, for muscle group injuries in different 
anatomical regions (not acting on ankylosed joints), each injury 
is separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.

The service-connected shrapnel wound to the right buttock, right 
hip and upper right thigh has been rated as noncompensable under 
Diagnostic Code 5317, pertaining to Muscle Group XVII.  38 C.F.R. 
§ 4.73, Muscle Group XVII includes the muscles involved in 
extension of the hip, abduction of the thigh, elevation of the 
opposite side of the pelvis, tension of the fascia lata and 
iliotibial band, acting with Muscle Group XIV in postural support 
of body steadying of the pelvis upon the head of the femur and 
condyles of the femur on the tibia.

This diagnostic code provides for a noncompensable rating where 
the disability is slight; a 20 percent disability rating where 
the disability is moderate; a 40 percent disability rating where 
the disability is moderately severe, and a maximum 50 percent 
disability rating where the disability is severe.  38 C.F.R. § 
4.73, Diagnostic Code 5317.

After a full review of the record, including the medical evidence 
and statements by the Veteran and on his behalf, the Board finds 
that a 20 percent, but no higher, rating for shrapnel wounds to 
muscle group XVII is warranted here throughout the rating period 
on appeal, as will be discussed below.

Service treatment records reveal that on July 17, 2006, the 
Veteran was injured in an IED attack.  He was subsequently 
treated at Camp Fallujah Hospital with wound debridements to the 
right 5th digit of the lower extremity, to the right mid shaft 
tibia-fibula and to the right hip.  It was noted that he had 
avulsion to the right mid shaft tibia-fibula and a retained 
fragment in the right hip.   He was instructed on wound 
management and to come in for dressing changes every day.  After 
discharge from the hospital on July 20th, the Veteran was placed 
on light duty for 7 days and was instructed to return to the 
hospital at that time for follow-up.  

A July 24, 2006, follow-up note reflects an open wound on the 
right inferior gluteus maximus, dorsal thigh and 1st digit of the 
foot.  His pain was controlled by Motrin and Vicodin.  It was 
noted that all wounds were healing well.  On subsequent August 
2006 follow-up, the Veteran indicated that he experienced 
discomfort to his right heel when he tried to jog/run.  The 
wounds to the inferior gluteus maximus, right dorsal thigh and 
1st digit of the foot were all healed and there was no erythema, 
exudates or echymosis.  The diagnostic assessment was wounds 
healed and it was noted that recovery would be at the Veteran's 
own pace.  

The post-service record includes an April 2007 VA examination, in 
which the examiner noted that the Veteran sustained shrapnel 
injuries to his right lower leg as well as his right buttock area 
in July 2006 during the IED attack.  The injury was considered as 
due to a missile and that the initial treatment was in the field.  
The areas were debrided and cleaned.  The Veteran stayed for a 
period of one week in the hospital and was then placed on profile 
for 2 1/2 months. He did not subsequently return to military duty 
and was discharged home.  

The examiner noted that the lower right leg muscles, contained in 
muscle group XI were injured, as were the muscles of the right 
buttock group, contained in muscle group XVII.  The examiner 
indicated that the muscle group XVII muscles included the pelvic 
girdle group, which extends the hip, abducts the thigh, elevates 
the opposite side of the pelvis and produces tension of the 
fascia latae and iliotibial band, aiding postural support by 
steadying the pelvis.  These muscles include the gluteus maximus, 
gluteus medius, and gluteus minimus.  

The examiner noted that there were no associated injuries 
involving bony structures, nerves or vascular structures and that 
the Veteran denied that any activity was limited by pain.  The 
examiner also noted that there was no fatigue and there was no 
ability to move a joint only through a portion of its range of 
motion.  There were no tumors of the muscles involved.  

Physical examination revealed no tissue loss in Muscle Group 
XVII, no presence of adhesions, no tendon damage or palpable 
tendon deformity, no bone, joint or nerve damage, normal muscle 
strength bilaterally, no presence of muscle herniation and no 
loss of muscle functioning.  The muscle group moved all the 
joints of the lower extremities bilaterally through their entire 
range of motion.  No joint function was affected.

Upon April 2007 VA scars examination, the Veteran was noted to 
have four scars on the right buttock, each small in size. There 
was no pain associated with the scars and there was no adherence 
to any underlying tissue.  None of the scars were unstable and 
there was no inflammation, edema, or keloid formation present.  

During his February 2009 Decision Review Officer hearing, the 
Veteran testified that he had to swim to get cardiovascular 
exercise because he could not tolerate the impact of running or 
biking on his hip.  Since the injury he could not sleep on his 
side as it caused him discomfort and pain due to the retained 
fragment pushing on the area.  The Veteran was a student and in 
the classroom he had to lean on one side when sitting.  If this 
caused him discomfort, he would then lean on the other side.  
 
On subsequent March 2009 VA examination, the Veteran reported 
chronic right buttock pain that increased with weather changes 
and after swimming for more than one thousand meters.  He took 
Advil or Aleve for the pain several times per week without side 
effects and with some pain relief.  Precipitating factors were 
lying on the right side, weather and exercise.  The Veteran did 
not describe any additional limitation of motion or functional 
impairment due to flare ups.  

The examiner indicated that there were no associated injuries 
involving bony structures, nerves or vascular structures.  There 
was no fatigue and there was no ability to move a joint only 
through a portion of its range of motion.  There were no tumors 
of the muscles involved.  

Physical examination in May 2009 revealed no tissue loss in 
Muscle Group XVII, no presence of adhesions, no tendon damage or 
palpable tendon deformity noted, and no bone, joint or nerve 
damage.  There was normal muscle strength bilaterally, with no 
presence of muscle herniation and no loss of muscle functioning.  
The muscle group moved all the joints of the lower extremities 
bilaterally through their entire range of motion and no joint 
function was affected.
There was pain to palpation in the right sciatic notch and the 
Veteran had pain at the extremes of range of motion in flexion 
and internal rotation of the hip. 

X-rays of the right hip were normal.  There were metallic foreign 
bodies in the soft tissues at the level of the iliac crest on the 
right, also near the proximal femur.  The diagnostic impression 
was normal hip joint and metallic foreign bodies.

At the conclusion of the examination, the Veteran was diagnosed 
with a shrapnel injury to the right buttock with residual pain of 
muscle group XVII.  

During the March 2010 Board hearing the Veteran reported pain in 
the right hip along with the leg and back when walking.  He also 
noted that before the injury he was very active and ran races and 
sprint triathlons.  He indicated that if he was just on his feet 
a long time or if he had to walk long distances especially when 
it was really cold, his shrapnel wound to muscle group XVII would 
really bother him.  He noted that sleeping on his side irritated 
him and he got sharp radiating pains through his leg and through 
his back just from the shrapnel.  The Veteran also reported 
numbness in the area if he lay on his side or if he was exerting 
himself such as by walking at a fast pace.  

The foregoing evidence reflects that the Veteran's injury to 
muscle group XVII more nearly approximates a moderate level of 
impairment compatible with assignment of 20 percent rating under 
Diagnostic Code 5317.  In this regard, the evidence reasonably 
shows that the Veteran experienced a deep penetrating wound 
resulting in shrapnel being retained in his hip.  The record also 
reflects he in-service treatment for the wound, including 
debridement.   Also, the Veteran's credible reports of pain and 
numbness in the area after being on his feet for a long time or 
when walking long distances amount to a consistent complaint of 
cardinal symptoms of muscle disability (i.e. fatigue-pain and a 
lower threshold of fatigue after average use).  Additionally, the 
small scars on the Veteran's right buttock appear to indicate a 
short track of missile through muscle tissue.  

The Board notes that there are no specific objective findings 
indicating loss of deep fascia or muscle substance, or impairment 
of muscle tonus, loss of power or lowered threshold of fatigue 
when compared to the sound side.  However, even in the absence of 
such findings the Board finds that the Veteran's level of 
impairment is more compatible with assignment of a 20 percent 
rating for moderate muscle disability of muscle group XVII than 
with assignment of a noncompensable rating for slight disability.  
In this regard, injuries compatible with slight muscle disability 
generally do not involve debridement of the wound, and generally 
do not involve any of the cardinal signs and symptoms of muscle 
disability or retention of metal fragments.  Accordingly, as the 
Veteran's muscle injury includes all of these characteristics, 
including retained shrapnel in the hip area, his disability 
picture is appropriately found to be more compatible with the 
assignment of the next-higher 20 percent rating.  Further, 
although the Veteran did not report limitation of his activities 
due to the muscle injury during the earlier April 2007 VA 
examination, given the nature of the wound, to include the 
retained shrapnel, and given that he was noted to have pain in 
the muscle group, the Board finds that the 20 percent rating is 
warranted for the entire rating period.   

While finding that assignment of a 20 percent rating is 
warranted, an evaluation of a higher, 30 percent rating, for 
moderately severe muscle disability is not justified as the 
Veteran's injury has not been shown to involve intermuscular 
scarring; did not result in a period of prolonged 
hospitalization; has not been shown to result in an inability to 
keep up with work requirements; has not been shown on palpation 
to result in a loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side have 
not demonstrated positive evidence of impairment.      

Finally, while scars have been identified in the record, the 
Veteran is already service-connected for such, and is assigned 
three separate noncompensable ratings, including for the right 
buttock and right leg.  

The Board notes that in October 2008, regulations pertaining to 
the evaluation of scars were amended effective October 23, 2008. 
It is further observed that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria. See 73 
Fed. Reg. 54708 (Sept. 23, 2008). As neither situation applies in 
this case, the Board finds the 2008 changes to be inapplicable.

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, or that cause limitation of motion warrant a 10 
percent evaluation only if they involve areas of 6 square inches 
(39 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2009). Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 10 
percent evaluation only if they involve areas of 144 inches or 
greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2009).

Superficial scars which are unstable where, for any reason, there 
is frequent loss of covering of the skin over the scar warrant a 
10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2009).

Scars which are superficial and painful on examination warrant a 
10 percent evaluation. A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).

Other scars will be rated on the limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

Given the objective findings in this case, as described above, 
there is no basis for compensable evaluations for the scar 
symptomatology based on the applicable diagnostic criteria.  
Specifically, the dimensions of the scars are not large enough to 
warrant a compensable (10 percent) evaluation under Diagnostic 
Code 7801 or 7802.  Moreover, the scars have not been shown to be 
unstable or painful upon examination, precluding a compensable 
rating under Diagnostic Codes 7803 or 7804.  Further, the 
evidence does not suggest that the scar has caused any limitation 
of function separate and apart from the functional limits of the 
underlying muscle injury.  Accordingly, the Board finds that a 
separate compensable rating Diagnostic Code 7805 is not warranted 
for residual scarring.

Additionally, the Board finds that at no point since the 
effective date of service connection has the Veteran's injury to 
muscle group XVII been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.   

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.   Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule contemplates the described symptomatology attributable 
to injury to muscle group XVII and provides for ratings higher 
than that assigned based on more significant functional 
impairment, should the disability worsen.  Accordingly, referral 
for extraschedular consideration is not in order here.


ORDER

Service connection for low back disability to include as 
secondary to service-connected shrapnel injury to muscle group 
XVII is denied.

 A 20 percent, but no higher, rating for shrapnel injury to 
muscle group XVII is granted subject to the legal authority 
governing the payment of VA compensation. 
  

REMAND

In conjunction with the claim of service connection for hearing 
loss, the Veteran was afforded a VA audiological evaluation in 
April 2007.  The audiologist noted that the Veteran reported 
noise exposure in service from firing various weapons, including 
the 155 howitzer, and from being exposed to incoming weapons 
fire.  The Veteran also denied any significant non-military noise 
exposure.  After audiological testing, the examiner diagnosed the 
Veteran with normal hearing bilaterally.  

Subsequently, during his March 2010 Board hearing, the Veteran 
testified that his hearing loss symptoms had worsened since the 
April 2007 audiological evaluation.  The Board finds the 
Veteran's reports of noise exposure in service and worsening of 
current hearing loss credible.  Also, the Board notes that at 
separation from service on November 7, 2006 and November 8, 2006, 
the Veteran's hearing was tested three times, with all of the 
tests indicating significant hearing loss in the left ear, 
primarily at the lower frequencies.  Accordingly, given the 
Veteran's credible report of noise exposure during service; given 
the discrepancy between the results of the November 2006 and 
April 2007 audiological testing; and given the credible report or 
worsened hearing, a remand is necessary to afford the Veteran a 
current VA audiological evaluation.  The evaluating audiologist 
should determine whether the Veteran has a current hearing loss 
disability by VA standards in either ear, and if so, should 
provide an opinion as to the likely etiology of the hearing loss 
disability.  The examiner should also comment on the 
significance, if any, of the discrepancy between the results of 
the November 2006 and April 2007 audiological testing.  Prior to 
arranging for the audiological evaluation, the RO should obtain 
any outstanding records of treatment or evaluation for hearing 
loss received by the Veteran since April 2007. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any sources 
of treatment or evaluation he has received 
for hearing loss since April 2007 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  Arrange for a VA audiological evaluation 
to determine whether the Veteran has a 
hearing loss disability by VA standards, and 
whether any such disability is related to his 
noise exposure in service.  The Veteran's 
claims folder, to include the service 
treatment records, must be made available for 
review by the examiner in conjunction with 
the examination.  The examiner should 
determine whether or not the Veteran has 
hearing loss disability by VA standards and, 
and if so, the examiner should opine whether 
it is at least as likely as not (i.e., a 50% 
chance or greater) that the current hearing 
loss disability is related to the veteran's 
noise exposure in service.   The examiner 
must explain the rationale for the opinion 
given and should comment on the significance, 
if any, of the discrepancy between the 
results of the November 2006 audiological 
testing at separation and the subsequent 
April 2007 VA audiological testing.  

2.  Thereafter, readjudicate the claim.  If 
it remains denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. No 
action is required of the Veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


